Citation Nr: 1027215	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer and 
metastasis to the liver (lesion) to include as due to exposure to 
chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was diagnosed with bladder cancer in July 2006.  The 
Veteran contends that his bladder cancer is related to exposure 
to harmful chemicals during his military service.  Specifically, 
the Veteran contends that he used trichloroethylene to clean 
parts of aircraft with his bare hands.  The Veteran's DD Form 214 
shows military occupational specialty (MOS) of aircraft mechanic.

In support of his claim, the Veteran submitted a January 2008 
statement from a VA physician, who wrote: "[the Veteran] reports 
no history of tobacco use but exposure to toxic chemicals while 
serving in Vietnam.  This is the most likely risk factor to 
explain his aggressive bladder cancer."  Based on this opinion, 
the Veteran's representative requested in the June 2010 informal 
hearing presentation a remand to obtain a medical opinion as to 
whether the bladder cancer is related to trichloroethylene 
exposure.  A remand is warranted for the following reasons.

Under the VCAA, VA must provide an examination when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.

Here, the Veteran has been diagnosed with a current disability, 
bladder cancer.  Moreover, there is more than a conclusory 
assertion by the Veteran.  Rather, there is a medical opinion 
indicating that the Veteran's bladder cancer was likely 
associated with service.  However, the medical opinion is flawed 
because the VA physician did not explain the reasons for his 
conclusion based on the evidence of record, including the 
Veteran's statements, and referred only to toxic chemicals 
generally and not to trichloroethylene.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value 
of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Further, the nature and 
extent of the Veteran's exposure to harmful chemicals including 
trichloroethylene is unclear.  Therefore, further development is 
warranted for the AMC/RO to determine the nature and extent of 
the Veteran's exposure to harmful chemicals including 
trichloroethylene, and for a VA examination and opinion as to the 
etiology of his bladder cancer if the evidence indicates that it 
may be associated with such exposure.

In addition, the Veteran referred in a letter attached to his 
claim that the Environmental Protection Agency (EPA) had 
identified trichloroethylene as a cancer causing agent, and the 
Veteran's representative in the June 2010 informal hearing 
presentation cited the Center for Disease Control's (CDC's) Toxic 
Substances and Disease Registry (TSDR) and the National 
Institutes of Health (NIH) as indicating that trichloroethylene 
is a solvent used to metal parts and is carcinogenic to humans.  
However, neither the Veteran nor his representative submitted the 
documents to which they referred, and they should be given the 
opportunity to do so.  On remand, the AMC/RO should request from 
the Veteran and his representative the documents to which they 
referred in their statements, as well as any other medical 
literature in support of their assertions as to a relationship 
between the Veteran's in-service maintenance duties and his 
bladder cancer.

The AMC/RO should also request that the Veteran provide 
information on any pre- or post-service exposure to harmful 
chemicals, to include trichloroethylene.  The AMC/RO should then 
undertake efforts to obtain additional information that may 
indicate the nature and extent of his in-service exposure to 
harmful chemicals including trichloroethylene.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should request from the Veteran and 
his representative the documents to which they 
referred in their statements as well as any other 
medical literature in support of their assertions.  
The AMC/RO should also request information from the 
Veteran regarding his pre and post-service 
employment and whether the Veteran, to his 
knowledge, was ever exposed to harmful chemicals, 
to include trichloroethylene, before or after 
military service.      

2.  The AMC/RO should consider the Veteran's DD 
Form 214 showing an MOS as an aircraft mechanic, 
his service personnel records, and the Veteran's 
contention that he used trichloroethylene to clean 
parts of aircraft with his bare hands, and render a 
determination as to whether the Veteran's 
statements that he was exposed to trichloroethylene 
or other harmful chemicals during his military 
service are credible and consistent with the 
circumstances of his service.  If further 
investigation is necessary to make such a 
determination the AMC/RO should prepare a letter 
asking the United States Army and Joint Services 
Records Research Center (JSRRC) to provide any 
information that might corroborate the Veteran's 
claimed in-service trichloroethylene exposure from 
cleaning parts of aircraft.  Copies of the 
Veteran's available service treatment records and 
service personnel records, and his contentions 
regarding exposure to trichloroethylene should be 
forwarded to the JSRRC.  If indicated by the JSRRC, 
the AMC/RO should contact the United States Marine 
Corps and/or the National Archives and request 
copies of the Veteran's unit records to help answer 
this question.

3.  Unless the RO finds that the Veteran's 
statements as to trichloroethylene exposure 
are not credible and consistent with the 
circumstances of his service, it should 
arrange for a VA examiner to determine 
whether the Veteran's bladder cancer is 
related to his alleged in-service exposure to 
trichloroethylene or any other chemicals.  
The report should reflect review of pertinent 
material in the claims file.  

The examiner should specify whether it is at 
least as likely as not (50 percent probability 
or more) that the Veteran's bladder cancer is 
related to his in-service exposure to harmful 
chemicals to include trichloroethylene.  The 
examination report should include the complete 
rationale for all opinions expressed and 
specifically note the VA physician's January 
2008 nexus statement regarding the Veteran's 
bladder cancer.  All necessary special studies 
or tests should be accomplished and any 
relevant medical literature, particularly as 
to the properties of trichloroethylene, should 
be considered.  The entire claims folder must 
be made available to the examiner prior to the 
examination.  

4.  The AMC/RO should then review the record 
and ensure that all the above actions are 
completed.  When the AMC/RO is satisfied that 
the record is complete the claim should be 
readjudicated by the AMC/RO.  If the claim 
remains denied, the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) and 
allow the Veteran an opportunity to respond.       

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


